DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:       
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on line 3 of the abstract, it reads "comprise". Examiner suggests the Applicant revise the instance of "comprise" to read "include". Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8-9 and 14 are objected to because of the following informalities: 

Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. 
Although claim 8 says “with another portion of the cardiac cycle” and claim 9 says “during the remainder of the cardiac cycle”, those phrases denote the same portions of the cardiac cycle just said differently. The cardiac cycle is made up of systole and diastole so if one portion of the cardiac cycle is systole, then another portion would be diastole. Similarly, if one portion of the cardiac cycle is systole then the remainder of the cardiac cycle would be diastole. See MPEP § 608.01(m).
Claim 14 reads "...to apply a second suction force during, the first suction force…". The claim does not indicate what the second suction is applied during. The Examiner suggests Applicant revise this claim to read "...to apply a second suction force during systole, the first suction force…".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 20150306286 A1) in view of Medvedev et al. (US 20180333525 A1).

Regarding Claim 1, Ross discloses a tissue removal device, and Ross teaches a medical aspiration system ("an aspiration path through the aspiration cannula", Abstract) comprising: a suction source 108 ('vacuum pump', fig.1, ¶ 64) configured to apply a suction force 
 Ross fails to teach controlling the suction force applied by the suction source to the catheter based on a cardiac cycle of a patient. Medvedev discloses a method for synchronizing operation of a heart assist pump device to a patient's cardiac cycle, and Medvedev teaches a method based on a cardiac cycle of a patient ("operation of a heart ... pump device to a patient's cardiac cycle", Abstract). 

Although Ross and Medvedev are not in the same field of endeavor, they are reasonably pertinent to solving the same problem. Ross discloses a tissue aspiration device and Medvedev discloses a method that synchronizes operation of a heart assist pump device to a patient's cardiac cycle. Ross is combinable with Medvedev because Ross discloses its device can have sensors (¶ 173) that control parameters of the device. Therefore, the method of Medvedev could be applied to the sensors of Ross to perform synchronization operations to a patient's cardiac cycle to the device of Ross in order to aspirate an area of the patient. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that controlling the suction force applied by the suction source to the catheter is based on a cardiac cycle of a patient as taught by Medvedev, for the purpose that operation of devices may be altered in a dynamic manner when used in a human or other animal experiencing heart related conditions (as motivated by Medvedev ¶ 4). 

Regarding Claim 2, Ross modified by Medvedev teaches the control circuitry 112 is configured to control the suction force ('vacuum level') applied by the suction source 108. However, Ross fails to teach controlling the suction force based on the cardiac cycle by at least controlling the suction source to apply a first suction force during diastole and controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force. Medvedev teaches a method based on a cardiac cycle of a patient ("operation of a heart ... pump device to a patient's cardiac cycle", Abstract), controlling flow at a first force of flow during diastole ("flow...decreased during the diastole of the cardiac cycle", ¶ 3), controlling flow at a second force of flow during systole ("flow is highest during the systole of a cardiac cycle", ¶ 3), the first flow being different from the second flow ("flow is highest...and then decreased", ¶ 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that controlling the suction force would be based on the cardiac cycle, as taught by Medvedev, by at least controlling the suction source to apply a first suction force during diastole, in a similar fashion as Medvedev does to a first flow force, and controlling the suction source to apply a second suction force during systole, in a similar fashion as Medvedev does to a second flow force, the first suction force being different from the second suction force, in a similar fashion as Medvedev does to the first flow being different from the second flow, for the purpose of providing suction 

Regarding Claim 3, Ross teaches sensing circuitry ("the control console 112 may be configured to shut down the vacuum pump 108...upon sensing a failure", ¶ 70; "The control console may also include...sensors", ¶ 173) configured to generate a signal (“pulsed vacuum signal”, ¶ 69), wherein the control circuitry 112 is configured to receive the signal (“pulsed vacuum signal”, ¶ 69) from the sensing circuitry ("The control console may also include...sensors", ¶ 173) and control the suction force ('vacuum level') applied to the catheter 104 based on the signal (“pulsed vacuum signal”, ¶ 69). However, Ross fails to teach a signal that is indicative of the cardiac cycle of the patient. Medvedev teaches a signal ("filtered signal", ¶ 5) indicative of the cardiac cycle of the patient ("a patient's cardiac cycle includes obtaining a signal...and filtering the signal", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that that the sensing circuitry is configured to generate a signal indicative of the cardiac cycle of the patient, as taught by Medvedev, for the purpose of synchronizing operation of a device to the patient’s cardiac cycle by filtering a signal and synchronizing the speed start point at which time the device will begin a change in speed of operation based on the filtered signal (Medvedev ¶ 5). 

Regarding Claims 4 and 17, Ross fails to teach the signal comprises an electrocardiogram, however Medvedev teaches that the signal ("filtered signal", ¶ 5) comprises an  ("By extracting the...power signal features, speed synchronization time points within the heart beat cycles can be determined", ¶ 21). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross to have the signal comprise an electrocardiogram as taught by Medvedev, for the purpose of synchronizing the device with the heart beat cycle that would allow for increasing the pump speed before the systolic phase and reducing the speed before the end of systole, and additionally to determine speed synchronization time points within the heart beat cycles (¶ 21). 

Regarding Claims 5 and 18, Ross teaches that the catheter 104 is fluidically coupled to the suction source 108 (the catheter is fluidically coupled to the suction source via several lines (for example, 180 and 152) depicted in fig.1)

Regarding Claim 6 and 19, Ross teaches the control circuitry 112 is configured to control the suction force ('vacuum level') applied by the suction source 108 to the catheter 104 by at least cycling the suction source 108 between an on-phase ("active", ¶ 68) and an off-phase ("vacuum level abruptly switches between a high value and a low value (which may correspond to zero vacuum or very low vacuum)", ¶ 69). However, Ross fails to teach that controlling the suction force based on the determined current part of the cardiac cycle. Medvedev teaches controlling the flow based on the determined current part of the cardiac cycle (fig.2; ¶ 23-25) ("operation of a heart...pump device to a patient's cardiac cycle", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that controlling the suction force is based on the determined current part of the cardiac cycle as taught by Medvedev, for the purpose of synchronizing operation of a device to the patient’s cardiac cycle by filtering a signal and synchronizing the speed start point at which time the device will begin a change in speed of operation based on the filtered signal (Medvedev ¶ 5). 

Regarding Claims 7 and 20, Ross teaches the control circuitry 112 is configured to synchronize the application of suction force ('vacuum level') ("the control console 112 is able to synchronize the respective operations of the motors and valves to maintain a constant vacuum level in the aspiration line", ¶ 94), however Ross fails to teach synchronizing the application of suction force with the cardiac cycle. Medvedev teaches synchronizing the application of flow with the cardiac cycle ("synchronized to the natural cardiac cycle by modulating the speed based on the natural cardiac cycle", ¶ 19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross in order to synchronize the application of suction force with the cardiac cycle as taught by Medvedev, for the purpose of synchronizing to the natural cardiac cycle by modulating the speed based on the natural cardiac cycle (¶ 19). 

Regarding Claims 8-9 and 21, Ross teaches the control circuitry 112 is configured to synchronize the application of suction force ('vacuum level') with one portion, and the application of reduced suction force ('vacuum level') or no suction force ('vacuum level') with However, Ross fails to teach synchronizing with one portion of the cardiac cycle, and the application of reduced suction force or no suction force with another portion of the cardiac cycle. 
Medvedev teaches synchronizing the application of flow with one portion of the cardiac cycle, and the application of reduced flow or no flow with another portion of the cardiac cycle ("synchronized to the natural cardiac cycle by modulating the speed based on the natural cardiac cycle. Using this approach, the pump speed is increased during systole of a cardiac cycle (the time of highest flow) and decreased during diastole (the time of lowest flow)", ¶ 19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross to synchronize with one portion of the cardiac cycle, and apply reduced suction force or no suction force with another portion of the cardiac cycle as taught by Medvedev, for the purpose of synchronizing to the natural cardiac cycle by modulating the speed based on the natural cardiac cycle (¶ 19). 

Regarding Claims 10 and 22, Ross teaches that the suction source 108 comprises a pulsator 156 ('vacuum pulsing device', fig.1, ¶ 67), and the control circuitry 112 is configured to control the suction force ('vacuum level') applied by the suction source 108 by controlling the pulsator 156 ("With the vacuum pump 108 establishing a controlled level of vacuum, the vacuum pulsing device 156 may be operated to generate vacuum pulses of controlled frequency and duration. For this purpose, the vacuum pulsing device 156 may be placed in electrical communication with the control console 112", ¶ 67).

Regarding Claim 11, Ross teaches the pulsator 156 comprises a valve ("valve mechanism of the vacuum pulsing device 156", ¶ 71).

Regarding Claim 12, Ross teaches receiving, in a medical aspiration system ("an aspiration path through the aspiration cannula", Abstract), a signal (“pulsed vacuum signal”, ¶ 69) and controlling a suction force ('vacuum level', ¶ 68) applied by a suction source 108 ('vacuum pump', fig.1, ¶ 64) of the medical aspiration system to a catheter (' tissue removal device', fig.1, ¶ 66) to remove fluid from the catheter 104. 
Ross fails to teach a signal that is indicative of a cardiac cycle of a patient and controlling a suction force based on the signal that is indicative of the cardiac cycle. Medvedev teaches a signal ("filtered signal", ¶ 5) that is indicative of a cardiac cycle of a patient ("operation of a heart...pump device to a patient's cardiac cycle", Abstract) and controlling a flow based on the signal ("filtered signal", ¶ 5) that is indicative of the cardiac cycle ("operation of a heart...pump device to a patient's cardiac cycle", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that a signal is indicative of a cardiac cycle of a patient and controlling a suction force is based on the signal that is indicative of the cardiac cycle as taught by Medvedev, for the purpose of synchronizing to the natural cardiac cycle by modulating the speed based on the natural cardiac cycle (¶ 19).

Regarding Claim 13, Ross teaches a suction source 108 configured to apply a suction force ('vacuum level', ¶ 68) to a catheter 104 to remove fluid from the catheter 104; and control circuitry 112 ('control console', fig.1, ¶ 64) configured to receive a signal (“pulsed vacuum However, Ross fails to teach a signal indicative of a cardiac cycle of a patient; determining a current part of the cardiac cycle of the patient based on the signal, and controlling the suction force based on the determined current part of the cardiac cycle. 
Medvedev teaches a signal ("filtered signal", ¶ 5) indicative of a cardiac cycle of a patient ("operation of a heart...pump device to a patient's cardiac cycle", Abstract); determining a current part of the cardiac cycle of the patient ("the pulse period of heart beat is identified", ¶ 27; Heart rate is a term used to describe the frequency of the cardiac cycle, therefore the current part of the cardiac cycle can be determined using the pulse period of heart rate) based on the signal ("filtered signal", ¶ 5), and controlling the flow based on the determined current part of the cardiac cycle (fig.2; ¶ 23-25). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that a signal is indicative of a cardiac cycle of a patient; determining a current part of the cardiac cycle of the patient based on the signal, and controlling the suction force based on the determined current part of the cardiac cycle as taught by Medvedev, for the purpose of synchronizing to the natural cardiac cycle by modulating the speed based on the natural cardiac cycle (¶ 19).

Regarding Claim 14, Ross teaches the control circuitry 112 is configured to control the suction force ('vacuum level', ¶ 68) applied by the suction source 108. However, Ross fails to teach that in response to determining the current part of the cardiac cycle is diastole, controlling the suction source to apply a first suction force and in response to determining the 
Medvedev teaches that in response to determining the current part of the cardiac cycle is diastole (decreasing the flow during diastole would imply that diastole is a known quantity prior to a decreased flow rate being applied), controlling the source to apply a first flow ("flow...decreased during the diastole of the cardiac cycle", ¶ 3) and in response to determining the current part of the cardiac cycle is systole (high flow during systole would imply that systole is a known quantity prior to a high flow rate being applied), controlling the source to apply a second flow during systole ("flow is highest during the systole of a cardiac cycle", ¶ 3), the first flow being different from the second flow ("flow is highest...and then decreased…", ¶ 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that in response to determining the current part of the cardiac cycle is diastole, controlling the suction source to apply a first suction force and in response to determining the current part of the cardiac cycle is systole, controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force as taught by Medvedev, for the purpose of providing suction forces that are compatible with the natural cardiac cycle of a human being (or other animals), specifically as the cycle relates to diastole and systole (Medvedev ¶ 3).

Regarding Claim 15, Ross teaches the control circuitry 112 is configured to control the suction force ('vacuum level', ¶ 68) applied by the suction source 108 by at least controlling the suction source 108 to generate a suction force at a distal opening 132 ('open distal end' is However, Ross fails to teach controlling the suction force based on the determined current part of the cardiac cycle and generating a first suction force during a first part of the cardiac cycle and to generate a second suction force during a second part of the cardiac cycle different from the first part, the second suction force being greater than the first suction force. 
Medvedev teaches controlling the flow based on the determined current part of the cardiac cycle (fig.2; ¶ 23-25) and generating a first flow ("flow...decreased during the diastole of the cardiac cycle", ¶ 3) during a first part of the cardiac cycle ("flow...decreased during the diastole of the cardiac cycle", ¶ 3) and to generate a second flow ("flow is highest during the systole of a cardiac cycle", ¶ 3) during a second part of the cardiac cycle different from the first part ("flow is highest during the systole of a cardiac cycle", ¶ 3), the second flow being greater than the first flow ("flow is highest [second suction force] during the systole of a cardiac cycle, and then decreased [first suction force] during the diastole of the cardiac cycle", ¶ 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross to control the suction force based on the determined current part of the cardiac cycle and generating a first suction force during a first part of the cardiac cycle and to generate a second suction force during a second part of the cardiac cycle different from the first part, the second suction force being greater than the first suction force as taught by Medvedev, for the purpose of providing suction forces that are compatible with the natural cardiac cycle of a human being (or other animals), specifically as the cycle relates to diastole and systole (Medvedev ¶ 3).

Regarding Claim 16, Ross teaches sensing circuitry ("The control console may also include...sensors", ¶ 173) configured to generate a signal (“pulsed vacuum signal”, ¶ 69) wherein the control circuitry 112 is configured to receive the signal (“pulsed vacuum signal”, ¶ 69) from the sensing circuitry ("sensors", ¶ 173) based on the signal. However, Ross fails to teach a signal indicative of the cardiac cycle of the patient and determining the current part of the cardiac cycle based on the signal. 
Medvedev teaches a signal ("filtered signal", ¶ 5) indicative of the cardiac cycle of the patient ("a patient's cardiac cycle includes obtaining a signal...and filtering the signal", Abstract) and determining the current part of the cardiac cycle ("the pulse period of heart beat is identified", ¶ 27; Heart rate is a term used to describe the frequency of the cardiac cycle, therefore the current part of the cardiac cycle can be determined using the pulse period of heart rate) based on the signal ("filtered signal", ¶ 5). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross to have a signal indicative of the cardiac cycle of the patient and to determine the current part of the cardiac cycle based on the signal as taught by Medvedev, for the purpose of synchronizing operation of a device to the patient’s cardiac cycle by filtering a signal and synchronizing the speed start point at which time the device will begin a change in speed of operation based on the filtered signal (Medvedev ¶ 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Stulen et al. (US 20190008545 A1), an ultrasonic surgical instrument. 
TJØLSEN et al. (US 20180250449 A1), a vacuum pump for a medical aspirator. 
Schuman, JR. (US 20100049134 A1), a pump device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/            Examiner, Art Unit 3781                                                                                                                                                                                            /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781